DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-6 are pending and have been examined in this application. 
This communication is the first action on the merits.
Claims 1-6 are rejected herein.
Information Disclosure Statement
As of the date of this action, an information disclosure statement (IDS) has been filed on 03/20/2020 and reviewed by the Examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Thierry (U.S. Pat. Pub. No. 20100264570 A1) in view of Braun (U.S. Pat. Pub. No. 20110094178 A1).
 Regarding claim 1, Thierry teaches an anti-vibration device comprising: 	an anti-vibration device body (Thierry; 10) in which an insulator (Thierry; 18) is interposed between a first attachment member (Thierry; 24) and a second attachment member (Thierry; 22); and 	a bracket (Thierry; 12) including facing wall parts (Thierry; 16, 14) between which the anti-vibration device body is fixed by press-fitting via the second attachment member, wherein the second attachment member is provided with locking parts (Thierry; 62-66) that are locked to the wall parts to restrict movement of the anti-vibration device body in a direction opposite to a press-fitting direction in which the anti-vibration device body is press-fitted to the bracket, and 	each of the locking parts includes an arm part (Thierry; 62) extending in the direction opposite to the press-fitting direction in which the anti-vibration device body is press-fitted to the bracket. 	However, Thierry does not explicitly teach a hook part provided at an end part of the arm part in the direction in which the arm part extends and locked to a part to be locked provided on one of the wall parts. 	Braun teaches the locking configuration having a hook part (Braun; 5 or 7) a hook part provided at an end part of the arm part (Braun; 12 or arm of 2) in the direction in which the arm part extends and locked to a part (Thierry; 8 or 9) to be locked provided on one of the wall parts [intended use]. 	Thierry and Braun are analogous because they are from the same field of endeavor or a similar problem solving area e.g. providing a structure for supporting an object. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the invention of Braun having the hook pat connected to the arm part. The motivation would have been to provide appropriate grip during the retention. Additionally, it would have been the obvious matter of design choice. Therefore, it would have been obvious to modify Thierry as specified in claim 1.
Regarding claim 2, Thierry as modified teaches the part (Thierry; opening receiving 8 or 9) to be locked to which the hook part of each locking part is locked is a Page 2 of 5Application No.: 16/330547locking hole.  
 Regarding claim 3, Thierry as modified teaches the locking parts are formed integrally with the second attachment member.  
However, Thierry does not explicitly teach the second attachment member is made of resin. The Examiner takes the official notice that providing the attachment member made of resin is old and well known in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the second attachment member of Thierry made of resin material. The motivation would have been to provide appropriate strength while making the product cost effective. 	Regarding claims 4-6, Thierry as modified teaches wherein the second attachment member includes a frame member (Thierry; 22a), and an outer tubular member (Thierry; 63) fixed to the frame member, and the locking parts are provided on at least one of the frame member and the outer tubular member.
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280. The examiner can normally be reached M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUHAMMAD. IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/           Primary Examiner, Art Unit 3631